DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 objected to because of the following informalities:  
In claim 17, replace “;” with ~.~ at the end of the claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-24, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aliverti et al. (US2016/0314576) in view of Black et al. (US2010/0111370).
To claim 16, Aliverti teach a computer-implemented method comprising: 
capturing, at a computing device, one or more images of a body in which at least one portion of the body is covered by clothing in at least some of the one or more images (paragraphs 0015, 0065, instructed to take the video in tight fitting); 
determining, at the computing device, one or more initial body measurements of the body based on the one or more images (paragraphs 0015-0016); 
determining, at the computing device, at least one supplemental measurement of a portion of the body, the supplemental measurement determined at least in part using one or more sensors of the computing device (paragraphs 0020-0022, 0025-0026); and 
applying, at the computing device, the correction factor to the one or more initial body measurements of the body to produce a corrected body measurement (Figs. 5A-B, paragraphs 0013-0014, 0088, 0091).
But, Aliverti do not expressly disclose determining, at the computing device and based on the supplemental measurement, a correction factor associated with the clothing.
	Black teach estimating the body shape of an individual from input data such as images or range maps, by determining, at the computing device and based on the supplemental measurement, a correction factor associated with the clothing (paragraphs 0212-0242, estimating true body shape inside clothing).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Black into the method of Aliverti, in order to estimate true body size.


To claim 17, Aliverti and Black teach claim 16.
Aliverti and Black teach wherein the correction factor compensates for body distortions due to the clothing on the body (as explained in response to claim 16 above, e.g., Black, paragraph 0372, the true body shape falls inside the measurements wherein clothing increases size).

To claim 18, Aliverti and Black teach claim 17.
Aliverti and Black teach wherein the correction factor compensates for body distortions due to at least one of a pleat, crease, or a fold of the clothing (as explained in response to claim 17 above, wherein pleat, crease, or a fold of the clothing would have been obvious, Official Notice is also taken).

To claim 19, Aliverti and Black teach claim 17.
Aliverti and Black teach wherein determining the at least one supplemental measurement of a portion of the body further comprises: determining at least one of a location of a start or end of a body part that is at least partially obscured by the clothing; or determining a distance the clothing extends perpendicularly away from the surface of the body (as explained in response to claim 1 above, wherein a start or end of a body part is opened for interpretation broadly).

To claim 20, Aliverti and Black teach claim 16.
Aliverti and Black teach wherein the correction factor is based at least in part on a difference between the supplemental measurement and the one or more initial body measurements of the body (Aliverti, paragraphs 0057, 0091).

To claim 21, Aliverti and Black teach claim 16.
Aliverti and Black teach further comprising sending the corrected body measurement to a server (Aliverti, paragraphs 0041, 0066, 0071-0072, 0076, 0081, 0083-0084, analysis at remote server) and receiving, at the computing device, a size recommendation based on the corrected body measurement (Black, paragraphs 0027, 0067, 0105, 0344, 0381-0383, 0387, 0392).

To claim 22, Aliverti and Black teach claim 16.
Aliverti and Black teach wherein the supplemental measurement is determined from a movement of the computing device using the one or more sensors of the computing device (Aliverti, paragraphs 0020-0022, 0025-0026).

To claim 23, Aliverti and Black teach claim 16.
Aliverti and Black teach wherein the supplemental measurement is determined from additional images captured by the computing device (Aliverti, paragraph 0054).

To claim 24, Aliverti and Black teach claim 16.
Aliverti and Black teach further comprising: receiving, at the computing device, sensor data from a second device, wherein the sensor data from the second device comprises information regarding at least one of a location of the computing device, a position of the computing device, a location of at least a portion of the body, or a position of at least a portion of the body (Aliverti, paragraph 0058, as another parameter, the methods descried herein may be completely automatized methods, which do not require any user intervention and that provides all final measurements in a completely automatic manner).

To claim 26, Aliverti and Black teach claim 16.
Aliverti and Black teach wherein the correction factor is based at least in part on a difference between the supplemental measurement and the one or more initial body measurements of the body and at least one of a style of clothing covering at least a portion of the body and a type of textile covering the body (Aliverti, paragraph 0057).

To claim 27, Aliverti and Black teach claim 16.
Aliverti and Black teach wherein the capturing of the one or more images comprises obtaining one or more frames of a video (paragraph 0065, instructed to take video in tight fitting).

To claim 28, Aliverti and Black teach claim 27.
Aliverti and Black teach wherein the video is captured as part of an augmented reality system (Aliverti, paragraphs 0010, 0053, virtual reality).



Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aliverti et al. (US2016/0314576) in view of Black et al. (US2010/0111370) and Weiler et al. (US2018/0168261).
To claim 25, Aliverti and Black teach claim 16.
But, Aliverti and Black do not expressly disclose further comprising: selecting the portion of the body to take the supplemental measurement; and obtaining a feedback instruction at the computing device, the feedback instruction providing an indication of proximity of the computing device to the portion of the body.
Weiler teach a body measurement system (Fig. 1) comprising: selecting the portion of the body for the supplemental measurement; and providing a feedback instruction to the mobile device, the feedback instruction providing an indication of proximity of the mobile device to the portion of the body (paragraphs 0025-0026, 0157, 0189), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Aliverti and Istook, in order to provide user instruction. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aliverti et al. (US2016/0314576).
To claim 29, Aliverti teach a computing device comprising: 
a processor; and a communications subsystem (paragraph 0017, e.g., a smartphone), 
wherein the computing device is configured to: capture one or more images of a body in which at least one portion of the body is covered by clothing in at least some of the one or more images; determine one or more initial body measurements of the body based on the one or more images; determine at least one supplemental measurement of a portion of the body, the supplemental measurement determined at least in part using one or more sensors of the computing device; determine based on the supplemental measurement, a correction factor associated with the clothing; and apply the correction factor to the one or more initial body measurements of the body to produce a corrected body measurement (intended use that carries no patentable weight).

To claims 30-40, Aliverti teach claims the computing device (as explained in response to claim 29 above).


Nevertheless, claims 29-40 can also be rejected under 35 U.S.C. 103 over Aliverti et al. (US2016/0314576) in view of Black et al. (US2010/0111370) and Weiler et al. (US2018/0168261) (as explained in responses to claims 16-28 above).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        October 15, 2022